| FILED
IN THE UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF OHIO FEB 27 2020
EASTERN DIVISION TORT TEES SRL
UNITED STATES OF AMERICA, ) Case No. 1:20mj9055
)
Plaintiff, )
) MAGISTRATE JUDGE
V ) THOMAS M. PARKER
)
ROBERT D. MeWILLIAMS, )
) WAIVER OF DETENTION HEARING
Defendant. ) AND ORDER
)

Robert D. McWilliams, the above named defendant, accused of having violated United
States Codes: 18:2252A(a)(2); 18:2251(a); 18:1591(a)(1), advised of the nature of the charge and
of his/her rights, and under advice of counsel, waives in open court his/her right to a detention

hearing and consents that he/she be held without bail pursuant to Title 18 U.S.C., Section 3142 (e)

and (i) but reserves the right to raise the issue of detention at a later date should circumstances

UD &L Wy VL

Defendant

change.

     

IT ISSO ORDERED. e Endant

oe fe%

a M>Parker-———

United States Magistrate Judge

Dated: February 27, 2020
